DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	1. The amendment filed 2/17/21 has been entered.
	2. Claims 1-2, 4-10, 12-18 and 20 remain pending within the application.
	3. The amendment filed is sufficient to overcome the 35 USC 103(a) rejections of claims 1-2, 4-10, 12-18 and 20.  The previous rejection has been withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:  
“wherein the pertinent data comprises at least phrase or word choice in the data object related to a stance for the data source,” should be, “wherein the pertinent data comprises at least a phrase or a word choice in the data object related to a stance for the data source.”  Appropriate correction is required. Claims 9 and 17 recite the same limitation and are similarly objected to.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-10, 12-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

“receiving data objects related to an event from a plurality of data sources, wherein the plurality of data sources comprise a plurality of websites, and wherein two or more of the data objects are received from at least one data source of the plurality of data sources;
identifying a data source from the plurality of data sources for each of the data objects; 
for each data object of the data objects, processing the data object to identify pertinent data related to a stance of a plurality of stances for the data source associated with the data object in relation to the event, wherein the pertinent data comprises at least phrase or word choice in the data object related to a stance for the data source; 
identifying a stance from the plurality of stances for each of the plurality of data sources based on the pertinent data identified in a subset of the data objects from the data source; and 
generating, for display, a summary based on the stances of the plurality of sources, wherein the summary indicates at least the stance associated with each of the plurality of data sources.”
The limitations of claim 1, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  A user can read (interpreted as a type of reception) a set of printed out documents (data objects) that originated from corresponding websites. A user could then identify corresponding sources of the document. Further, a user could generate a summary (synthesize and write a summary) with a specific stance that cites the information from the documents and present the report for display. 
For claims 1-2, 4-8, 17-18 and 20, this judicial exception is not integrated into a practical application. There is no recitation of any computer components that perform the steps of the method. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.
claim 9 recites the same steps of claim 1 but performed within an apparatus.  For claims 9-10 and 12-16, the claim recites generic computer components (such as computer readable storage media and the processing system as discloses in claim 9), but does not preclude the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims 9-10 and 12-16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-10, 12-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, it is unclear to the examiner whether the stance related to the pertinent data within the clause, “for each data object of the data objects, processing the data object to identify pertinent data related to a stance of a plurality of stances for the data source…” is the same as the stance within the following clause “ identifying a stance from the plurality of stances…” 
	Independent claims 9 and 17 recite the same limitations and are similarly rejected. Dependent claims 2, 4-8, 10, 12-16, 18 and 20 fail to cure the deficiencies and are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cardie United States Patent Application Publication US 2009/0112892 in view of Walid United States Patent Application Publication US 2015/0261773.
Regarding claim 1, Cardie discloses a method of providing stance detection summaries for events, the method comprising:
receiving data objects (Cardie, para [0036], collects a document set), and wherein two or more of the data objects are received from at least one data source of the plurality of data sources (Cardie, para [0060], information within text received can be from multiple sources. Each data object of multiple data objects has a determined source); 
identifying a data source from the plurality of data sources for each of the data objects (Cardie, para [0055], with reference to fig 4 step 64, identifies source of opinion of data); 

identifying a stance from the plurality of stances for each of the plurality of data sources based on the pertinent data identified in a subset of the data objects from the data source (Cardie, para [0065], with reference to fig 4 step 68, determines opinion polarity of sentences within text based on processing. Polarity implies a plurality inclusive of positive, negative and sometimes neutral); and 
generating, for display, a summary based on the stances of the plurality of sources, wherein the summary indicates at least the stance associated with each of the plurality of data sources (Cardie, para [0025], overall opinion summary reflects an aggregate opinion for a particular person on a particular topic for a corpus of documents; Cardie, para [0082], with reference to fig 4 steps 72 and 74, generates opinion summaries based on analyzed information).
Cardie does not disclose:
Data objects are related to an event; and
wherein the plurality of data sources comprise a plurality of websites.
Walid discloses:
Data objects are related to an event (Walid, para [0057-61], extract most popular information about an event); and
wherein the plurality of data sources comprise a plurality of websites (Walid, para [0061], information includes links.  Links interpreted as pointers to a websites).


Regarding claim 2, Cardie in view of Walid discloses the method of claim 1. Cardie does not disclose receiving a user request for the summary.
Walid discloses receiving a user request for the summary (Walid, para [0113], with reference to fig 3, user submits query relevant to topic).
Before the time of the effective filing date of the claimed invention, it would have been obvious oto one of ordinary skill in the art to have modified the analysis of information and generation of a summary to include providing an analysis of multiple websites based on the teachings of Walid.  The motivation for doing so would have been to provide tailored information relevant to a search of online content to avoid “information overload” (Walid, para [0025]).

Regarding claim 9, Cardie discloses an apparatus comprising: one or more computer readable storage media; a processing system operatively coupled to the one or computer readable storage media; and program instructions stored on the one or more computer readable storage media to provide stance detection for events that, when read and executed by the processing system, direct the processing system to: 
receive data objects from a plurality of data sources (Cardie, para [0036], collects a document set), and wherein two or more of the data objects are received from at least one data source of the 
identify a data source from the plurality of data sources for each of the data objects (Cardie, para [0055], with reference to fig 4 step 64, identifies source of opinion of data);  
for each data object of the data objects, process the data object to identify pertinent data related to a stance of a plurality of stances for the data source for associated with the data object in relation to the event (Cardie, para [0065], with reference to fig 4 step 68, processes words to determine opinion polarity; Cardie, para [0054], describes processing of labeling parts of speech and determining possible opinion words), wherein the pertinent data comprises at least phrase or word choice in the data object related to a stance for the data source (Cardie, para [0065], opinion polarity of words in a sentence represents word choice related to a stance);  
identify a stance from the plurality of stances for each of the plurality of data 
generate, for display, a summary based on the stances of the plurality of sources, wherein the summary indicates at least the stance associated with each of the plurality of data sources (Cardie, para [0025], overall opinion summary reflects an aggregate opinion for a particular person on a particular topic for a corpus of documents; Cardie, para [0082], with reference to fig 4 steps 72 and 74, generates opinion summaries based on analyzed information).
Cardie does not disclose:
Data objects are related to an event; and
wherein the plurality of data sources comprise a plurality of websites.
Walid discloses:

wherein the plurality of data sources comprise a plurality of websites (Walid, para [0061], information includes links.  Links interpreted as pointers to a websites).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the analysis of information and generation of a summary to include providing an analysis of multiple websites based on the teachings of Walid.  The motivation for doing so would have been to provide tailored information relevant to a search of online content to avoid “information overload” (Walid, para [0025]).

Regarding claim 10, Cardie in view of Walid discloses the apparatus of claim 9. Cardie does not disclose wherein the program instructions further direct the processing system to receive a request for the summary.
Walid discloses receiving a user request for the summary (Walid, para [0113], with reference to fig 3, user submits query relevant to topic).
Before the time of the effective filing date of the claimed invention, it would have been obvious oto one of ordinary skill in the art to have modified the analysis of information and generation of a summary to include providing an analysis of multiple websites based on the teachings of Walid.  The motivation for doing so would have been to provide tailored information relevant to a search of online content to avoid “information overload” (Walid, para [0025]).

Regarding claim 17, Cardie discloses a method of improving stance summarization for a data source, the method comprising: 

for each data object of the data objects, processing the data object to identify pertinent data related to a stance of a plurality of stances for the data source (Cardie, para [0065], with reference to fig 4 step 68, processes words to determine opinion polarity; Cardie, para [0054], describes processing of labeling parts of speech and determining possible opinion words), wherein the pertinent data comprises at least phrase or word choice in the data object related to a stance for the data source (Cardie, para [0065], opinion polarity of words in a sentence represents word choice related to a stance)
identifying a stance from the plurality of stances for the data source based on the pertinent data (Cardie, para [0065], with reference to fig 4 step 68, determines opinion polarity of sentences within text based on processing. Polarity implies a plurality inclusive of positive, negative and sometimes neutral); and 
generating, for display, a summary that indicates the stance for the data source (Cardie, para [0025], overall opinion summary reflects an aggregate opinion for a particular person on a particular topic for a corpus of documents; Cardie, para [0082], with reference to fig 4 steps 72 and 74, generates opinion summaries based on analyzed information).
Cardie does not disclose:
identifying a summary request related to the data source, wherein the data source comprises a website.
Walid discloses identifying a summary request related to the data source, wherein the data source comprises a website (Walid, para [0113], with reference to fig 3, user submits query relevant to topic; Walid, para [0061], information includes links.  Links interpreted as pointers to a websites).
.

Claims 4-6, 8, 12-14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cardie United States Patent Application Publication US 2009/0112892 in view of Walid United States Patent Application Publication US 2015/0261773 in further view of Smith United States Patent Application Publication US 2018/0285461.
Regarding claim 4, Cardie in view of Walid discloses the method of claim 1. Cardie in view of Walid discloses a summary (summary generated, see above rejection). However, Cardie in view of Walid does not disclose wherein generating the summary based on the stances of the plurality of sources comprises generating a visualization indicating differences in stance between at least a portion of the plurality of sources.
Smith discloses generating a visualization indicating differences in stance between at least a portion of the plurality of sources (Smith, para [0031], displays a spectrum of opinions on a topic).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the generation of a summary to include a plurality of sources with differences in stances based on Smith. The motivation for doing so would have been provide a variety of views from a variety of sources (Smith, para [0002]).

Regarding claim 5, Cardie in view of Walid discloses the method of claim 1. Cardie in view of Walid does not disclose further comprising: processing one or more additional data objects that 
Smith discloses: 
processing one or more additional data objects that correspond to secondary events to identify additional pertinent data related to a stance for a first data source of the plurality of data sources (Smith, para [0023], processes additional content based on a topic of a news article); 
identifying a second stance for the first data source based on the pertinent data identified in the data objects and the additional pertinent data identified in the one or more additional data objects (Smith, para [0023], identifies additional content based on the topic but pivots around the opinion of the topic); and 
generating, for display, a second summary based on the second stance (Smith, para [0031], displays a spectrum of opinions on a topic).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the generation of a summary to include a plurality of sources with differences in stances based on Smith. The motivation for doing so would have been provide a variety of views from a variety of sources (Smith, para [0002]).

Regarding claim 6, Cardie in view of Walid discloses the method of claim 1. Cardie in view of Walid does not disclose further comprising: processing one or more additional data objects that correspond to secondary events to identify additional pertinent data related to a stance for a first data source of the plurality of data sources; identifying variations in stance over time for the first data source 
processing one or more additional data objects that correspond to secondary events to identify additional pertinent data related to a stance for a first data source of the plurality of data sources (Smith, para [0023], processes additional content based on a topic of a news article); 
identifying variations in stance over time for the first data source based on the pertinent data identified in the data objects and the additional pertinent data identified in the one or more additional data objects (Smith, para [0023], identifies additional content based on the topic but pivots around the opinion of the topic; Smith, para [0028], content can be filtered based on a time period using a distance algorithm); and 
generating, for display, a second summary based on the variations in stance over time (Smith, para [0031], displays a spectrum of opinions on a topic).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the generation of a summary to include a plurality of sources with differences in stances based on Smith. The motivation for doing so would have been provide a variety of views from a variety of sources (Smith, para [0002]).

Regarding claim 8, Cardie in view of Walid discloses the method of claim 1. Cardie in view of Walid does not disclose wherein the summary indicates a stance of at least one data source for the event on a spectrum.
Smith discloses wherein the summary indicates a stance of at least one data source for the event on a spectrum (Smith, para [0031], displays a spectrum of opinions on a topic).


Regarding claim 12, Cardie in view of Walid discloses the apparatus of claim 9. Cardie in view of Walid discloses a summary (summary generated, see above rejection). However, Cardie in view of Walid does not disclose wherein generating the summary based on the stances of the plurality of data sources comprises generating a visualization indicating differences in stance between at least a portion of the plurality of data sources.
Smith discloses generating a visualization indicating differences in stance between at least a portion of the plurality of sources (Smith, para [0031], displays a spectrum of opinions on a topic).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the generation of a summary to include a plurality of sources with differences in stances based on Smith. The motivation for doing so would have been provide a variety of views from a variety of sources (Smith, para [0002]).

Regarding claim 13, Cardie in view of Walid discloses the apparatus of claim 9. Cardie in view of Walid does not disclose wherein the program instructions further direct the processing system to at least: process one or more additional data objects that correspond to secondary events to identify additional pertinent data related to a stance for a first data source of the plurality of data sources; identify a second stance for the first data source based on the pertinent data identified in the data objects and the additional pertinent data identified in the one or more additional data objects; and generate, for display, a second summary based on the second stance.

processing one or more additional data objects that correspond to secondary events to identify additional pertinent data related to a stance for a first data source of the plurality of data sources (Smith, para [0023], processes additional content based on a topic of a news article); 
identifying a second stance for the first data source based on the pertinent data identified in the data objects and the additional pertinent data identified in the one or more additional data objects (Smith, para [0023], identifies additional content based on the topic but pivots around the opinion of the topic); and 
generating, for display, a second summary based on the second stance (Smith, para [0031], displays a spectrum of opinions on a topic).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the generation of a summary to include a plurality of sources with differences in stances based on Smith. The motivation for doing so would have been provide a variety of views from a variety of sources (Smith, para [0002]).

Regarding claim 14, Cardie in view of Walid discloses the apparatus of claim 9. Cardie in view of Walid does not disclose wherein the program instructions further direct the processing system to: process one or more additional data objects that correspond to secondary events to identify additional pertinent data related to a stance for a first data source of the plurality of data sources; identify variations in stance over time for the first data source based on the pertinent data identified in the data objects and the additional pertinent data identified in the one or more additional data objects; and generate, for display, a second summary based on the variations in stance over time.

identifying variations in stance over time for the first data source based on the pertinent data identified in the data objects and the additional pertinent data identified in the one or more additional data objects (Smith, para [0023], identifies additional content based on the topic but pivots around the opinion of the topic; Smith, para [0028], content can be filtered based on a time period using a distance algorithm); and 
generating, for display, a second summary based on the variations in stance over time (Smith, para [0031], displays a spectrum of opinions on a topic).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the generation of a summary to include a plurality of sources with differences in stances based on Smith. The motivation for doing so would have been provide a variety of views from a variety of sources (Smith, para [0002]).

Regarding claim 16, Cardie in view of Walid discloses the apparatus of claim 9. Cardie in view of Walid does not disclose wherein the summary indicates a stance of at least one data source for the event on a spectrum.
Smith discloses wherein the summary indicates a stance of at least one data source for the event on a spectrum (Smith, para [0031], displays a spectrum of opinions on a topic).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the generation of a summary to include a plurality of sources with differences in stances based on Smith. The motivation for doing so would have been provide a variety of views from a variety of sources (Smith, para [0002]).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cardie United States Patent Application Publication US 2009/0112892 in view of Walid United States Patent Application Publication US 2015/0261773 in further view of Reis United States Patent Application Publication US 2009/0193328. 
Regarding claim 7, Cardie in view of Walid discloses the method of claim 1. Cardie in view of Walid does not disclose further comprising receiving a user request for the summary, wherein the user request indicates a stance type of interest from a plurality of stance types, wherein the stance type of interest comprises the plurality of stances available for the data sources.
Reis discloses further comprising: receiving a user request for the summary, wherein the user request indicates a stance type of interest from a plurality of stance types, wherein the stance type of interest comprises the plurality of stances available for the data sources (Reis, para [0070], receives request to display summary including sentiment for an entity. The entity represents a stance type of interest).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have included a stance type within a user request. The motivation for doing so would have been provide a variety of views from a variety of sources on a given topic (Reis, para [0006]).

Regarding claim 15, Cardie in view of Walid discloses the method of claim 1. Cardie in view of Walid does not disclose wherein the program instructions further direct the processing system to receive a request for stance information, wherein the request indicates a stance type of interest from a plurality of stance types, wherein the stance type of interest comprises the plurality of stances available for the data sources.

Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have included a stance type within a user request. The motivation for doing so would have been provide a variety of views from a variety of sources on a given topic (Reis, para [0006]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cardie United States Patent Application Publication US 2009/0112892 in view of Walid United States Patent Application Publication US 2015/0261773 in further view of Yakovenko United States Patent Application Publication US 2014/0279731.
Regarding claim 20, Cardie in view of Walid discloses the method of claim 17. Cardie in view of Walid does not disclose further comprising: determining a change in the stance for the data source as a function of time based on the pertinent data; and wherein the summary indicates the change in the stance for the data source.
Yakovenko discloses:
determining a change in the stance for the data source as a function of time based on the pertinent data (Yakovenko, para [0060], game status data includes updates on opinions on current game status); and 

Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the generation of a summary to time specific information on a stance. The motivation for doing so would have been updating information while an event occurs (Yakovenko, para [0070]).

Response to Arguments
Applicant's arguments filed 2/17/21 with regards to the 101 rejection have been fully considered but they are not persuasive. See above rejection.
Applicant’s arguments, see page 7, filed 2/17/21, with respect to the 112(b) rejection of claim 7 have been fully considered and are persuasive.  The 112(b) rejection of claim 7 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-2, 4-10, 12-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOPE C SHEFFIELD/Examiner, Art Unit 2178